—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered January 16, 1996, convicting him of sodomy in the second degree, upon his plea of guilty, and sentencing him to five years probation. By decision and order dated September 15, 1997, this Court held the appeal in abeyance and remitted the matter to the County Court, Westchester County, to hear and report on the issue of whether the condition of probation requiring the defendant to obtain the permission of his probation officer before visiting his brother in Connecticut should be stricken (People v Gould, 242 AD2d 582). The County Court, Westchester County, has filed its report.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by deleting therefrom the condition of probation requiring the defendant to obtain the permis*703sion of his probation officer before visiting his brother in Connecticut; as so modified, the judgment is affirmed.
We agree with the County Court, Westchester County, that requiring the defendant to obtain the permission of his probation officer before visiting his brother in Connecticut is not a necessary condition of probation. O’Brien, J. P., Altman, Friedmann and Krausman, JJ., concur.